 AO 470          Order of Temporary Deieniioti




                             UNITED STATES DISTRICT COURI
                                                       'rJ                                                               I
                                                                                                                                            [L
                                              EAS ri-RN DIS TRICT OF VIRGINIA
                                                                                                                                   0CT 26 2uiJ

                                                                                                                                        U.S. rr.,-.-,   r,w
                                                                                                                                   ALOTTLRIA, vT:r;;:;;A

 UNITED STATES OF AMERICA



                        V.                                                         ORDER OF TEMPORARY DETENTION
                                                                                   PENDING HEARING PURSUANT TO
                                                                                    BAIL REFORM ACT


WcY}Y\j N . A-somani
                                                                                    CASE NO




            Upon motion of the United States Government, it is hereby ORDERED that
 a detention hearing is set for _ lolaol ia.. 2.pm ^ before
 the Honorable Ivan D. Davis. United States Magistrate Judge in Courtroom 301
                                           Judicial Officer




 located at 401 Courthouse Square. Alexandria. Virginia. Pending this hearing, the
                                                    Location of Judicial OITicer



 defendant shall be held in custody by the United States Marshal

(                                                                                                )and produced for the hearing.
                         Other Custodial Official




                                                                                                                             /s/
                                                                                                                John F. Anderson
                                                                                                     United Slates Magistrate Judge
  Date:
          , Oci '2-Lp z.018:

  ♦If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government,
  or UD to five days upon motion of the defendant. 18 U.S.C. §3142(0(2).                                             .             ^                j .u .
           A hearing is required whenever the conditions set forth in 18 U.S.C § 3142(0 are present. Subsection (1) sets forth the grounds that
  may be asserted only by the attorney for the Government; subsection (2) slates that a hearing is mandated upon Ihc motion of tlic attorney for the
  Government or upon the judicial officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to
  obstruct justice or threaten, injure, or intimidate, or attempt to llireaicn, injure, or intimidate a prospective witness or juror.
